Case 2:19-cv-09061-MCS-PD Document 52 Filed 07/27/21 Page 1 of 2 Page ID #:273

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 19-9061-MCS (PD)                                 Date: July 27, 2021
 Title           Daniel S. Luna v. Avalos et al.



 Present: The Honorable:              Patricia Donahue, U.S. Magistrate Judge


                 Isabel Martinez                                     N/A
                  Deputy Clerk                             Court Reporter / Recorder

     Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                  N/A                                               N/A

 Proceedings:           (In Chambers) Final Order to Show Cause Why Case
                        Should Not be Dismissed for Failure to Prosecute

       On March 10, 2021, Defendants filed a motion to dismiss the Third
 Amended Complaint. [Dkt. No 46.] By the Order of the Court dated March
 11, 2021, Plaintiff was ordered to respond with his opposition on later than
 April 8, 2021. [Dkt. No. 47.] To date, Plaintiff has not filed an opposition.

       On June 7, 2021, the Court issued an Order to Show Cause as to why
 the case should not be dismissed for failure to prosecute pursuant to Rule
 41(b) of the Federal Rules of Civil Procedure. Plaintiff was ordered to file a
 response explaining why he had not filed his opposition and file an opposition
 no later than July 12, 2021. [Dkt. No. 50.]

       On June 21, 2021, Plaintiff filed a letter reiterating his excessive force
 claim and stating that he had a witness. [Dkt. No. 51.] The letter does not
 explain the failure to file an opposition to dismiss nor does it address
 Defendants’ Motion to Dismiss.




 CV-90 (03/15)                         Civil Minutes – General                     Page 1 of 2
Case 2:19-cv-09061-MCS-PD Document 52 Filed 07/27/21 Page 2 of 2 Page ID #:274

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 19-9061-MCS (PD)                               Date: July 27, 2021
 Title           Daniel S. Luna v. Avalos et al.

       The Court grants Plaintiff one final opportunity to comply with the
 Court’s order. No later than August 24, 2021, Plaintiff is ORDERED to do
 the following:
        (1) file a pleading that explains why he has failed to respond to the
 Motion to Dismiss; AND
       (2) file his response addressing to the Motion to Dismiss.

       Plaintiff is advised that the failure to timely comply with this
 order may result in the dismissal of this case pursuant to Fed. R. Civ.
 P. 41(b) and Local Rule 41-1.

      The Clerk is asked to provide an additional copy of the Motion to
 Dismiss to Plaintiff with this order.

 IT IS SO ORDERED.




                                                   Initials of Preparer        :
                                                                              im




 CV-90 (03/15)                         Civil Minutes – General                     Page 2 of 2
